Bullard, J.,

delivered the opinion of the court.
This case is intimately connected with the one just decided between the same plaintiff and Fiéld et ah, as the controversy grows out of the same contract. We think that, considering the change in the condition of the parties which may be produced by that judgment, justice requires that this should be remanded for a new trial.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be reversed and annulled, that the case be- remanded for a new trial, and that the appellees pay the costs of the appeal.